Citation Nr: 1218740	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer, including as secondary to exposure to herbicides.

2.  Entitlement to service connection for skin cancer, including as secondary to exposure to herbicides.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims of service connection for colon cancer and skin cancer.  In August 2009, the Veteran testified at a Travel Board hearing before the undersigned.  

In a June 2010 decision, the Board denied service connection for colon cancer and skin cancer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum decision, the Court vacated the Board's June 2010 decision and remanded the matter to the Board. 

In a May 2010 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In April 2011, the Veteran's notice of disagreement was received as to that rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to Agent Orange or other herbicide agents during that time.  However, the Secretary of VA has not specifically determined that there is a positive association between herbicide exposure and colon cancer or skin cancer/melanoma and those cancers are not among the diseases listed for presumptive service connection.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  Nevertheless, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The service treatment records do not reflect any complaints, findings, treatment, or diagnosis of colon cancer or skin cancer/melanoma.  The Veteran had warts behind his ear, but no malignant findings.  On his separation examination, the Veteran's colon and skin were normal.  On his Report of Medical History, the Veteran denied having stomach, liver or intestinal troubles; a tumor, growth, or cyst; or any specific colon or skin problem.  The Veteran has since testified that the warts were a separate matter which is not on appeal.  

Post-service, there were no complaints, findings, treatment, or diagnosis of any colon or skin abnormality, including colon cancer or skin cancer/melanoma, in the initial post-service year.  Rather, the lay and medical evidence shows that skin cancer was initially present in the 1980s.  The post-service VA records show that in 1991, it was noted that the Veteran had had a melanoma removed from his lateral neck.  It was further noted that he worked construction in the sun.  There had been no follow-up in eight years.  Thereafter, in January 2007, the Veteran presented to the VA oncology department with acute abdominal pain.  Imaging studies indicated a potential mass/perforation.  He underwent a subtotal colectomy.  Pathology revealed a moderately differentiated adenocarcinoma of the colon.  He was diagnosed as having Stage II colon cancer.  He underwent chemotherapy which was successful.  

In the Board's prior June 2010 decision, the Board indicated that since the Veteran was not treated during service or within the initial post-service year for either colon cancer or skin cancer/melanoma, since none of his service treatment records show treatment for either disability, and since both claimed disabilities were diagnosed decades after service, the Veteran was not entitled to a VA examination as the threshold for an examination had not been met under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in the Court's Memorandum Decision, it was indicated that the Board did not give adequate consideration o the Veteran's lay statements linking his cancers to service as well as his lay testimony that a medical care provider had told him that his colon cancer was probably caused by exposure to Agent Orange.  

In light of the foregoing, the Board finds that the Veteran should be provided an opportunity to furnish a statement from the medical care provider who told him that his colon cancer was probably caused by Agent Orange exposure.  

Also, the Veteran's complete treatment records from the Tampa VA Medical Center should be obtained.  The Veteran should then be afforded a VA examination to determine if the claimed colon cancer and skin cancer are etiologically related to his military service, to include in-service herbicide exposure.  

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the denial of his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him that he may submit a statement/medical opinion from the medical care provider who told him that his colon cancer was probably caused by Agent Orange exposure, as well as any other lay or medical evidence which supports his claim.

2.  Obtain and associate with the claims file copies of the Veteran's complete treatment records (including any archived records) from the Tampa VA treatment facility dated from October 1966 to December 2001, to include all records showing treatment for removal of skin cancer of the neck in 1987 and/or 1988.  Treatment records dated from November 2011 forward should also be obtained.

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  Any indicated tests should be accomplished.  The examiner(s) should review the claims folder prior to examination.  

The examiner(s) should identify all current residuals of skin cancer and colon cancer found to be present.

The examiner(s) should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that skin and colon cancer had their clinical onset during service or are related to any in-service disease, event, or injury, to include as in-service herbicide exposure. 

In providing the opinion about skin cancer, the examiner should acknowledge and discuss the article referenced by the Veteran's representative in the March 2012 Appellant's Brief, titled Cancer in U.S. Air Force Veterans of the Vietnam War.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.  

5.  Next, readjudicate the claims of service connection for skin and colon cancer in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

6.  The Veteran should be sent a Statement of the Case as to the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

